Exhibit 23.2 PWC LOGO 7 November, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-3/A of our report, dated June 12, 2011, relating to the financial statements which appears in D. Medical Industries Ltd.’s Annual Report on Form 20-F for the year ended December 31, 2010. We also consent to the reference to us under the heading “Experts” in such Registration Statements. Kind Regards, /s/ Kesselman& Kesselman Kesselman & Kesselman Certified Public Accountants (Isr.) PWC Israel Kesselman & Kesselman, 1 Nathanson Street, Haifa 33034, Israel, P.O. Box 33984, Haifa 31339 Telephone: + 972-4-8605000, Fax: +972-4-8605001, www.pwc.co.il
